internal_revenue_service number release date index number --------------------------------- ------------------------------------------------------------ ------------------------ --------------------------- --------------------------------- re --------------------------------------------- --------------------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ---------------- telephone number -------------------- refer reply to cc psi plr-115077-15 date date legend ----------------- --------------------- ---------------------------------------------------------------------- ------------------------------- ------------------------- ------------------------- -------------------------- -------------------------- -------------------------- -------------------------------------------------------------------------------- date grantor_trust agreement child child child child child child trust --------------------------------------------------------------------------------------------------- state side agreement ---------------------------------------------------------------------------------------------------------- ------------------------------------------------ date corporate trustee state individual state court date date grandchild grandchild grandchild child 2’s widow -------------------------- ------------------------------------------ ------------ ---------------- ------------------------------------------------ ------------------------- ----------------------- ------------------------- -------------------------- ------------------ -------------- -------- ----------------------------------------------------------------- plr-115077-15 child 4’s widow grandchild grandchild grandchild date date x y date citation -------------------------------------------- citation -------------- ------------------------ -------------------------- ------------------ ------------------------ --------------------- ---------- ---------- ----------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- dear ---------------------------------- this letter responds to your authorized representative’s letter dated date requesting rulings concerning the generation-skipping_transfer gst tax consequences of a court-approved settlement agreement facts the facts submitted and representations made are as follows on date a date prior to date grantor established an irrevocable_trust agreement creating separate trusts for the benefit of grantor’s children section dollar_figure of trust agreement provides that the trustees shall divide the trust property into separate trusts equal in value one for each of the following children and stepdaughter of grantor child child child child child and child accordingly upon execution of the trust agreement the trust property was divided immediately into six separate trusts of equal value for the grantor’s children individually child trust this ruling_request pertains to the trust trust that was established for the benefit of child section dollar_figure further defines sons and daughters of the grantor as the above-named children together with any child hereinafter born to or adopted by grantor in determining whether any person is a child grandchild or descendant for purposes of trust agreement legal adoption single or successive shall be the equivalent of blood relationship sec_3 a provides in part that after a son or daughter of the grantor reaches the age of twenty-one the trustees shall pay all the net_income of his trust to him in convenient installments at least as often as quarter-annually however the plr-115077-15 trustees may in their discretion withhold from any son or daughter of the grantor so much of the income of his trust as the trustees determine not to be required for his support comfort education and welfare or for any other purpose the trustees believe to be to his best interest the trustees may in their discretion pay to one or more of the descendants of any son or daughter of the grantor so much of any income withheld from such son or daughter as the trustees determine to be required or desirable for his or their support comfort education and welfare or for any other purpose the trustees believe to be to his or their best interests whenever the trustees determine that the income of any son or daughter of the grantor from all sources known to the trustees together with any resources that might be made available by enforcement of any obligation of the grantor to support and educate him is not sufficient for his reasonable support comfort and education and that of his immediate_family the trustees may pay to him or use for his benefit so much of the principal of his trust as the trustees determine to be required for those purposes sec_3 b provides that upon the death of any son or daughter of the grantor the trustees shall distribute his trust to or in trust for the benefit of such person or persons among the spouse of such son or daughter and the grantor’s descendants as he appoints and directs by will however no greater interest may be appointed for the benefit of a spouse of such son or daughter than the net_income from such trust until such spouse’s death or remarriage to the extent that he does not effectively exercise his power_of_appointment the trustee shall divide hold and distribute his trust as follows the trustee shall first divide such trust into equal trusts one for each then living child of such son or daughter of grantor a grandchild of grantor and one for the then living descendants collectively of each then deceased grandchild of grantor the share established for the descendants collectively of each then deceased grandchild of grantor shall be divided and allocated into portions per stirpes for the benefit of such then living descendants of such deceased grandchild each share established for a grandchild of grantor and each portion established for a descendant of a deceased grandchild of grantor shall be held as a separate and independent trust designated by the name of such grandchild or descendant of a deceased grandchild individually descendant trust sec_3 b also provides terms of a descendant trust that are similar to the terms of a child trust however after any grandchild or descendant of a grandchild of grantor has attained the age of thirty years the trustees shall distribute to him the balance of his trust upon the death of any grandchild or descendant of a grandchild of grantor prior to becoming entitled to receive full distribution of his trust the trustees shall distribute his trust to or for the benefit of such person or persons among the spouse of such grandchild or descendant of a grandchild of grantor and grantor’s descendants as he appoints and directs by will however no greater interest may be appointed for the benefit of a spouse of such grandchild or descendant of a grandchild of grantor than the net_income from such trust until such spouse’s death or remarriage to the extent that he does not effectively exercise his power_of_appointment the trustee plr-115077-15 shall distribute his trust subject_to the provisions of section dollar_figure of trust agreement to his then living descendants if any per stirpes and if none to his then living brothers and sisters if any in equal shares the then living descendants of any deceased brother or sister to take such deceased brother’s or sister’s share per stirpes and if there are no then living brothers or sisters or descendants of a deceased brother or sister of said decedent then in equal shares among the living grandchildren of grantor the then living descendants of any deceased grandchild to take such deceased grandchild’s share per stirpes section dollar_figure provides that no trust created hereunder or by any power_of_appointment hereunder shall continue for more than twenty-one years after the death of the last survivor of the grantor and the grantor’s descendants and their spouses living on date at that time the trustees are to distribute each remaining portion of the trust property to the beneficiary or beneficiaries the current income and if there is more than one beneficiary in the proportions in which they are beneficiaries and if their interests are indefinite the trustees shall distribute the trust per stirpes to those beneficiaries as are descendants of the grantor or if no beneficiary is a descendant of the grantor to those beneficiaries in equal shares trust agreement does not include a provision regarding which state’s law will govern the validity construction or administration of trust trust agreement was executed and initially administered in state section dollar_figure provides whenever the trustees consider it advantageous to the beneficiaries of any trust the trustees may transfer the situs of any trust and in so doing may appoint as a successor trustee any person or corporation authorized under the laws of the united_states or of any state to administer trusts by a written instrument delivered to the successor a side agreement executed on or before date by child as the income_beneficiary and individual co-trustee of trust and corporate trustee provided among other things that the situs of trust is state and the laws governing the administration of trust shall be of state the current trustees of trust are individual and corporate trust collectively trustees by order of state court dated date state governs the administration of trust and state continues to govern matters pertaining to the validity and construction of trust agreement and trust child died on date without a surviving_spouse or living descendants child 1’s will provides that all of child 1’s assets are to be used for animal welfare and makes no specific_bequest or devise of her assets to any individual or trust child did not exercise her testamentary_power_of_appointment over the assets of trust in her will child and child predeceased child child was survived by one biological child grandchild and two adopted children grandchild and grandchild accordingly under the terms of trust agreement grandchild and grandchild are descendants of child it is represented that the terms of the adoptions qualify plr-115077-15 grandchild and grandchild as descendants of child in his will child exercised his testamentary_power_of_appointment to distribute the assets of child 2’s child trust to a_trust family_trust for the benefit of grandchild and child 2’s widow counsel to the trustees of the family_trust represent that the family_trust complies with the requirements of trust agreement including the limitations with respect to the interest of child 2’s widow in the family_trust grandchild and grandchild have living children child was survived by child 4’s widow grandchild grandchild and grandchild the terms of child 4’s will exercised his testamentary_power_of_appointment to distribute the assets of child 4’s child trust to separate trusts for the benefit of child 4’s widow grandchild grandchild and grandchild grandchild and grandchild have living children child failed to exercise her testamentary_power_of_appointment over the assets of trust in her will trust agreement is silent as to the distribution provisions of trust upon the death of child with no surviving_spouse or descendants consequently the proper distribution of trust assets under trust agreement is in issue trustees of trust communicated with the representatives of the living descendants of grantor and trustees of the trusts that are potential beneficiaries under trust regarding distributions of the assets of trust the trustees entered into arm’s length negotiations with the potential beneficiaries as part of the negotiations the parties considered alternative constructions of trust agreement a distribution alternatives schedule containing several possible distribution alternatives was circulated among the parties to date there are twenty-nine individuals representing the possible descendants of grantor on date the trustees filed a petition with state court in order to preserve claims concerning the proper distribution of trust and to delineate the various issues and the possible distribution schemes that may result from the resolution of the issues all interested parties including the attorneys general of state and state received notice and service of process regarding the petition over the next two years the parties entered into extensive negotiations a settlement was consummated and the parties executed a settlement agreement and mutual release dated date settlement agreement the settlement agreement provides in relevant part the settlement agreement is contingent upon approval by state court the settlement agreement is contingent upon trustees receiving a favorable private_letter_ruling from the internal_revenue_service that the termination of trust and the distribution of the assets of trust pursuant to the terms of settlement agreement will not result in tax under the provisions of chapter grandchild and grandchild will each receive outright distributions from trust equal to dollar_figurex dollar_figurey in the aggregate the assets of trust after payment to grandchild and grandchild and net of costs will be distributed in five plr-115077-15 equal shares to the following i family_trust ii child 3’s child trust iii child 4’s children grandchild grandchild and grandchild further divided among them in equal shares iv child 5’s child trust and v child 6’s child trust and neither child 2’s widow nor child 3’s widow shall have any right or interest in any asset distributed from trust on date state court entered an order approving the settlement agreement it is represented that no additions actual or constructive have been made to trust since date you have requested a ruling that termination of trust and distributions of the assets of trust pursuant to the terms of the settlement agreement will not result in gst tax under the provisions of chapter of the code law and analysis sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 plr-115077-15 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to the provisions of chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes the trustees represent that trust was irrevocable on date and that there were no additions to trust after date accordingly trust is exempt from gst tax under state law the construction of a will or trust is based on the intent of the testator or settlor see citation where a_trust is silent on a particular question in the sense that it contains no express answer to the question then a construction of the trust is necessary citation the parties were represented by separate counsel and the settlement agreement was signed by the individual party or on behalf of his or her minor and unborn descendants accordingly the settlement agreement is a product of arm’s length negotiations in this case the fact that trust did not contain a distribution provision in the event child died with no surviving_spouse or descendants created a bona_fide issue regarding the construction of trust the parties considered various constructions of trust in order to reach a compromise regarding the distribution of the terminating distributions of trust the terms of the settlement agreement are a compromise of the parties’ respective adverse economic interests in trust state court approved the settlement agreement we conclude that the settlement agreement and state court order represent a compromise between the positions of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions and therefore is within the range of reasonable outcomes accordingly based upon the facts provided and representations made we conclude that the requirements of sec_26_2601-1 are satisfied and rule that termination of trust and distributions of the assets of trust pursuant to the terms of the settlement agreement will not result in gst tax under the provisions of chapter of the code plr-115077-15 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes copy of this letter cc
